DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	Claims 13-17, 20-29, and 32-34, are allowed over the prior art of record as amended by the applicant on 10/19/2021.
3.	The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claims 13 and 24.
4.	The closest prior art of record is Monson et al. (PGPub 2009/0312715).
5.	The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising a medicament container holder for securing a medicament container, 
which medicament container comprises a generally tubular body arranged with a proximally directed neck portion and a flange portion, which flange portion is arranged with a pierceable septum, 
said medicament container holder comprising mechanical holding elements configured to interact with said flange portion of the medicament container for preventing movement of said medicament container in an axial distal direction; 

said medicament container holder comprising attachment elements for attaching a medicament delivery member to the medicament container holder having a generally tubular elongated body, which is arranged to accommodate the medicament container; and 
wherein said mechanical fixation elements of the medicament container holder are configured to engage with the medicament delivery member when the medicament delivery member is attached by said attachment elements to the medicament container holder, such as to exert a force in the axial distal direction on said flange portion of the medicament container.
Specifically, regarding independent claims 13 and 24, the prior art to Monson, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein said fixation elements comprise generally radially inwardly directed arms having distally directed protrusions at their free ends, 
wherein the distally directed protrusions are configured to interact with said flange portion, and 
wherein said mechanical fixation elements are separate from and are not directly coupled to said mechanical holding elements.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.